Citation Nr: 1721315	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  08-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for polycythemia vera, also claimed as leukemia, chronic myelogenous leukemia (CML), myeloproliferative disorder, and panhyperplasia, to include as due to ionizing radiation, herbicide, and/or benzene exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1958 to February 1962 and from February 1963 to December 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This case was most recently before the Board in September 2016, at which time it was remanded for further development.  The case has now been returned for additional appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  Initially, the Board notes that in July 2013, the RO obtained a document from the U.S. Army Dosimetry Center entitled "History of Exposure to Ionizing Radiation," which chronicles the Veteran's ionizing radiation exposure levels from February 9, 1964 to October 10, 1964; however, the Veteran's official military personnel file (OMPF) indicates he served as a nuclear weapons technician for many years.  As such, there may be additional records that verify further exposure to ionizing radiation.  On remand, the RO should ensure all available military records have been obtained.  

Next, the Board notes that the development provisions of 38 C.F.R. § 3.311 apply to radiogenic diseases, which include diseases for which the claimant has cited or submitted competent scientific or medical evidence indicating the claimed condition can be induced by exposure to ionizing radiation.  Since the Veteran has submitted some medical information indicating a potential causal relationship between radiation exposure and his polycythemia vera with myelofibrosis, the Board finds that the provisions of 38 C.F.R. § 3.311 are applicable to this claim, and further development to comply with the provisions of that section is in order.  In particular, the above-noted regulation indicates the RO should initiate development to obtain all relevant records concerning the Veteran's exposure to radiation.  Thereafter, this regulation indicates that all "such records will be forwarded to the Undersecretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies." (emphasis added).  This regulation provides for specific development with respect to claims for polycythemia vera.  See 38 C.F.R. § 3.311(b)(3).  Such additional development includes a referral to the Undersecretary for Benefits (USB), who may request an advisory medical opinion from the Undersecretary of Health.  This development has not been accomplished in this case.  Rather, the Board notes the RO merely obtained medical opinions from two general practitioners.  Given the highly specialized nature of ionizing radiation cases, the Board finds the above-noted development is necessary prior to final adjudication of this matter.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include any additional Army records that may further document the Veteran's exposure to ionizing radiation, as well as any ongoing treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, undertake development to obtain a dose estimate from the USH in accordance with 38 C.F.R. § 3.311.  

3. The claim should then be referred to the USB for the review required under 38 C.F.R. § 3.311.  The USB should expressly consider whether referral of this case to the USH for a medical advisory opinion is warranted, given the highly technical and specialized nature of this matter.  The USB should provide a fully supported decision in accordance with 38 C.F.R. § 3.311(c).  

4. Undertake any other development determined to be warranted.

5. Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the Appeals Management Office.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




